UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

MICHAEL RUIZ,

                             Plaintiff,

                       -against-

P. LINK, CORRECTIONAL OFFICER AT GREEN
HAVEN CORRECTIONAL FACILITY; J. REYES,
CORRECTIONAL OFFICER AT GREEN HAVEN
CORRECTIONAL FACILITY; PATRICK SQUIRE,
CORRECTIONAL OFFICER AT GREEN HAVEN                                  20-CV-0235 (CM)
CORRECTIONAL FACILITY; JOHN DOE #1,
CORRECTIONAL OFFICER AT GREEN HAVEN                         ORDER DIRECTING PAYMENT
                                                              OF FEES OR AMENDED IFP
CORRECTIONAL FACILITY; JOHN DOE #2,
                                                            APPLICATION AND UPDATED
CORRECTIONAL OFFICER AT GREEN HAVEN
CORRECTIONAL FACILITY; JOHN DOE #3,                          PRISONER AUTHORIZATION
CORRECTIONAL OFFICER AT GREEN HAVEN
CORRECTIONAL FACILITY; JOHN DOE #4,
CORRECTIONAL SERGEANT AT GREEN
HAVEN CORRECTIONAL FACILITY;
DEBORAH MACDONALD, REGISTERED
NURSE AT GREEN HAVEN CORRECTIONAL
FACILTIY,

                             Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff Michael Ruiz, currently incarcerated in Elmira Correctional Facility, brings this

action pro se. To proceed with a civil action in this Court, a prisoner must either pay $400.00 in

fees – a $350.00 filing fee plus a $50.00 administrative fee – or, to request authorization to

proceed in forma pauperis (IFP), that is, without prepayment of fees, submit a signed IFP

application and a prisoner authorization. See 28 U.S.C. §§ 1914, 1915. If the Court grants a

prisoner’s IFP application, the Prison Litigation Reform Act requires the Court to collect the

$350.00 filing fee in installments deducted from the prisoner’s account. See 28 U.S.C.

§ 1915(b)(1). A prisoner seeking to proceed in this Court without prepayment of fees must
therefore authorize the Court to withdraw these payments from his account by filing a “prisoner

authorization,” which directs the facility where the prisoner is incarcerated to deduct the $350.00

filing fee 1 from the prisoner’s account in installments and to send to the Court certified copies of

the prisoner’s account statements for the past six months. See 28 U.S.C. § 1915(a)(2), (b).

       Plaintiff submitted the complaint with a handwritten IFP application and a handwritten

prisoner authorization. Plaintiff’s handwritten IFP application is not signed, and the handwritten

prisoner authorization fails to acknowledge that Plaintiff understands that the full $350.00 filing

fee will be deducted in installments from his prisoner account, even if his case is dismissed or he

voluntarily withdraws it. Within thirty days of the date of this order, Plaintiff must either pay the

$400.00 in fees or complete, sign, and submit the attached amended IFP application and prisoner

authorization. If Plaintiff submits the amended IFP application and prisoner authorization, they

should be labeled with docket number 20-CV-0235 (CM). 2

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket. No summons shall issue at this time. If Plaintiff complies with this order, the case

shall be processed in accordance with the procedures of the Clerk’s Office. If Plaintiff fails to

comply with this order within the time allowed, the action will be dismissed.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.




       1
          The $50.00 administrative fee for filing a civil action does not apply to persons granted
IFP status under 28 U.S.C. § 1915.
       2
            Plaintiff is cautioned that if a prisoner files an action that is dismissed on the grounds
that it is frivolous, malicious, or fails to state a claim upon which relief may be granted, the
dismissal is a “strike” under 28 U.S.C. § 1915(g). A prisoner who receives three “strikes” cannot
file actions IFP as a prisoner, unless he is under imminent danger of serious physical injury and
he must pay the filing fees at the time of filing any new action.

                                                  2
Coppedge v. United States, 369 U.S. 438, 444–45 (1962) (holding that appellant demonstrates

good faith when seeking review of a nonfrivolous issue).

SO ORDERED.

Dated:   January 13, 2020
         New York, New York

                                                         COLLEEN McMAHON
                                                     Chief United States District Judge




                                               3
